 



Employee Matters Agreement
between
SARA LEE CORPORATION
and
HANESBRANDS INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I    GENERAL PRINCIPLES     1  
     Section 1.1
  Assumption of HBI Liabilities     1  
     Section 1.2
  Establishment of HBI Plans     1  
     Section 1.3
  HBI Under No Obligation to Maintain Plans     2  
     Section 1.4
  HBI’s Participation in Sara Lee Plans     2  
     Section 1.5
  Terms of Participation by HBI Employees in HBI Plans     3  
     Section 1.6
  Foreign Plans     4  
 
            ARTICLE II    RETIREMENT PLANS     4  
     Section 2.1
  401(k) Plan     4  
     Section 2.2
  Pension Plan     5  
     Section 2.3
  Puerto Rico Plans     6  
     Section 2.4
  Canadian Pension Plans     6  
     Section 2.5
  Other HBI Retirement Plans     7  
 
            ARTICLE III    NON-QUALIFIED PLANS     7  
     Section 3.1
  Deferred Compensation Plan     7  
     Section 3.2
  SERP     7  
     Section 3.3
  Other Non-Qualified Plans     7  
     Section 3.4
  Administrative Services     8  
 
            ARTICLE IV    HEALTH AND WELFARE PLANS     8  
     Section 4.1
  Health Plans as of the Distribution Date     8  
     Section 4.2
  Section 125 Plan     9  
     Section 4.3
  Severance Plans     9  
     Section 4.4
  Disability Plans     10  
     Section 4.5
  Group Insurance Plan     10  
     Section 4.6
  Executive Plans     10  
 
            ARTICLE V    EQUITY AND OTHER COMPENSATION     10  
     Section 5.1
  Sara Lee Performance Shares     10  
     Section 5.2
  Sara Lee Restricted Stock Units     10  
     Section 5.3
  Sara Lee Options     11  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
     Section 5.4
  Sara Lee Stock Purchase Plan     11  
     Section 5.5
  Administrative Services     11  
 
            ARTICLE VI      FRINGE AND OTHER BENEFITS     11  
     Section 6.1
  Fringe Benefit Plans     11  
     Section 6.2
  Paid Time Off     12  
 
            ARTICLE VII      ADMINISTRATIVE PROVISIONS     12  
     Section 7.1
  Intercompany Transitional Services     12  
     Section 7.2
  Payment of Liabilities, Plan Expenses and Related Matters     12  
     Section 7.3
  Plan and Participant Information     14  
     Section 7.4
  Reporting and Disclosure Communications to Participants     14  
     Section 7.5
  Employee Identification Numbers     14  
     Section 7.6
  Beneficiary Designation     14  
     Section 7.7
  Requests for IRS and DOL Opinions     15  
     Section 7.8
  Fiduciary Matters     15  
     Section 7.9
  Consent of Third Parties     15  
     Section 7.10
  Financial Reporting Cooperation     15  
 
            ARTICLE VIII      EMPLOYMENT-RELATED MATTERS     15  
     Section 8.1
  Transfer of Employment to HBI     15  
     Section 8.2
  Terms of HBI Employment     15  
     Section 8.3
  Collective Bargaining Agreements     16  
     Section 8.4
  Post-Distribution Payroll Discrepancies     16  
     Section 8.5
  Employment of Employees with U.S. Work Visas     16  
     Section 8.6
  Confidentiality and Proprietary Information     16  
     Section 8.7
  Personnel Records     16  
     Section 8.8
  Medical Records     16  
     Section 8.9
  Unemployment Insurance Program     17  
     Section 8.10
  Non-Termination of Employment; No Third-Party Beneficiaries     17  
 
            ARTICLE IX      GENERAL PROVISIONS     17  
     Section 9.1
  Entire Agreement; Incorporation Of Schedules And Exhibits     17  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
     Section 9.2
  Amendments And Waivers     17  
     Section 9.3
  No Implied Waivers; Cumulative Remedies; Writing Required     18  
     Section 9.4
  Parties In Interest     18  
     Section 9.5
  Assignment; Binding Agreement     18  
     Section 9.6
  Notices     18  
     Section 9.7
  Severability     19  
     Section 9.8
  Governing Law     19  
     Section 9.9
  Submission To Jurisdiction     19  
     Section 9.10
  Waiver Of Jury Trial     20  
     Section 9.11
  Amicable Resolution     20  
     Section 9.12
  Arbitration     20  
     Section 9.13
  Construction     20  
     Section 9.14
  Counterparts     21  
     Section 9.15
  Limitation On Damages     21  
     Section 9.16
  Delivery By Facsimile Or Other Electronic Means     21  
 
            ARTICLE X    DEFINITIONS     21  
     Section 10.1
  401(k) Plan     21  
     Section 10.2
  Affiliated Company     22  
     Section 10.3
  Agreement     22  
     Section 10.4
  Ancillary Agreements     22  
     Section 10.5
  Assets     22  
     Section 10.6
  Branded Apparel Business     22  
     Section 10.7
  Canadian Designated Pension Plan     22  
     Section 10.8
  Canadian Main Pension Plan     22  
     Section 10.9
  Canadian Pension Plans     22  
     Section 10.10
  Canadian SERP     22  
     Section 10.11
  CMS     22  
     Section 10.12
  COBRA     22  
     Section 10.13
  Code     23  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
     Section 10.14
  Dedicated Employee Agreement     23  
     Section 10.15
  Deferred Compensation Plan     23  
     Section 10.16
  Disability Plans     23  
     Section 10.17
  Distribution     23  
     Section 10.18
  Distribution Date     23  
     Section 10.19
  DOL     23  
     Section 10.20
  ERISA     23  
     Section 10.21
  Executive Plans     23  
     Section 10.22
  FMLA     23  
     Section 10.23
  Foreign Plan     24  
     Section 10.24
  Fringe Benefit Plans     24  
     Section 10.25
  FSA Plan     24  
     Section 10.26
  Group Insurance Plan     24  
     Section 10.27
  HBI     24  
     Section 10.28
  HBI Employee     24  
     Section 10.29
  HBI Group     24  
     Section 10.30
  HBI Plans     25  
     Section 10.31
  HBI Terminated Employee     25  
     Section 10.32
  Health and Welfare Plans     25  
     Section 10.33
  Health Plans     25  
     Section 10.34
  HIPAA     25  
     Section 10.35
  HMO     25  
     Section 10.36
  IRS     25  
     Section 10.37
  Liabilities     25  
     Section 10.38
  Master Transition Services Agreement     25  
     Section 10.39
  Option     26  
     Section 10.40
  Participating Company     26  
     Section 10.41
  Parties     26  
     Section 10.42
  Pension Plan     26  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
     Section 10.43
  Performance Shares     26  
     Section 10.44
  Person     26  
     Section 10.45
  Plan     26  
     Section 10.46
  Puerto Rico Plans     26  
     Section 10.47
  QDRO     26  
     Section 10.48
  QMCSO     27  
     Section 10.49
  Restricted Stock Unit     27  
     Section 10.50
  Sara Lee     27  
     Section 10.51
  Sara Lee Employee     27  
     Section 10.52
  Sara Lee Group     27  
     Section 10.53
  Sara Lee Plans     27  
     Section 10.54
  Sara Lee Terminated Employee     27  
     Section 10.55
  Section 125 Plan     27  
     Section 10.56
  Separation     28  
     Section 10.57
  Separation Agreement     28  
     Section 10.58
  Separation Date     28  
     Section 10.59
  SERP     28  
     Section 10.60
  Severance Plans     28  
     Section 10.61
  Stock Plan     28  
     Section 10.62
  Subsidiary     28  
     Section 10.63
  Unemployment Insurance Program     28  

-v-



--------------------------------------------------------------------------------



 



EMPLOYEE MATTERS AGREEMENT
     This Employee Matters Agreement (this “Agreement”) is dated as of
August 31, 2006 between Sara Lee Corporation, a Maryland corporation (“Sara
Lee”), and Hanesbrands Inc., a Maryland corporation (“HBI”). Capitalized terms
used herein (other than the formal names of Sara Lee Plans (as defined below)
and related trusts of Sara Lee) and not otherwise defined herein, shall have the
meanings ascribed to them in Article X below.
     WHEREAS, the board of directors of Sara Lee has determined that it is
appropriate and desirable to separate Sara Lee’s branded apparel business from
its other businesses; and
     WHEREAS, in order to effectuate the foregoing, Sara Lee and HBI have
entered into a Master Separation Agreement dated as of August 31, 2006 (as
amended, modified and/or restated from time to time, the “Separation
Agreement”), which provides, among other things, subject to the terms and
conditions set forth therein, for the Separation and the Distribution, and the
execution and delivery of certain other agreements in order to facilitate and
provide for the foregoing; and
     WHEREAS, the Parties desire to set forth certain agreements regarding
employee benefit plans, programs and arrangements, and certain employment
matters as described herein.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and subject to and on the terms and conditions
herein set forth, the Parties hereby agree as follows:
ARTICLE I
GENERAL PRINCIPLES
     Section 1.1 Assumption of HBI Liabilities. Except as specified otherwise in
this Agreement or as mutually agreed upon by HBI and Sara Lee from time to time
and subject to the provisions of the Dedicated Employee Agreement, effective as
of the Distribution Date, HBI and the HBI Plans hereby assume and agree to pay,
perform, fulfill and discharge, in accordance with their respective terms, with
respect to HBI Employees all Liabilities relating to, arising out of, or
resulting from future, present or former employment with the Branded Apparel
Business (including Liabilities relating to, arising out of, or resulting from
Sara Lee Plans and HBI Plans); (b) all Liabilities relating to, arising out of,
or resulting from any other actual or alleged employment relationship with the
HBI Group; and (c) all other Liabilities relating to, arising out of, or
resulting from obligations, liabilities and responsibilities expressly assumed
or retained by the HBI Group, or a HBI Plan pursuant to this Agreement.
     Section 1.2 Establishment of HBI Plans.
     (a) Health and Welfare Plans and Fringe Benefit Plans. As further provided
in Article IV below, effective as of or before the Distribution Date, HBI shall
adopt the HBI Health and Welfare Plans and the HBI Fringe Benefit Plans.

-1-



--------------------------------------------------------------------------------



 



     (b) 401(k) Plan. As further provided in Section 2.1 below, effective as of
or before the Distribution Date, HBI shall adopt the HBI 401(k) Plan. Any
service requirements contained in the HBI 401(k) Plan with respect to
eligibility to participate generally or eligibility to share in any employer
contributions thereunder shall be waived for HBI Employees who, immediately
prior to the Distribution Date, were eligible to participate in the Sara Lee
401(k) Plan.
     (c) Pension Plan. As further provided in Section 2.2, effective as of or
before the Distribution Date, HBI shall adopt the HBI Pension Plan solely to
receive the transfer of Assets and Liabilities described in Section 2.2.
     (d) Equity and Incentive Compensation. Effective as of or before the
Distribution Date, HBI shall adopt (i) the Hanesbrands Inc. Annual Incentive
Plan, (ii) the HBI Stock Plan, and (iii) the Hanesbrands Inc. Performance Based
Annual Incentive Plan. HBI shall also establish the Hanesbrands Inc. Employee
Stock Purchase Plan on or before the Distribution Date, although employees may
not be permitted to enroll in such plan for a period of time following the
Distribution Date.
     (e) Nonqualified Plans. As further provided in Article III, effective as of
or before the Distribution Date, HBI shall adopt (i) the HBI Deferred
Compensation Plan, (ii) the HBI Deferred Compensation Plan for Non-Employee
Directors and (iii) the HBI SERP.
     (f) Assistance by Sara Lee. If HBI requests , Sara Lee shall use its
commercially reasonable best efforts for and on behalf of HBI to assist HBI in
establishing the HBI Plans set forth herein and in procuring such contracts
(including, but not limited to, trust agreements, insurance policies, service
agreements, HMO agreements, vendor arrangements, funding arrangements, and
investment arrangements), either via Sara Lee’s existing relationships under the
Sara Lee Plans or with suitable new parties, as is necessary or desirable for
purposes of establishing and administering the HBI Plans.
     Section 1.3 HBI Under No Obligation to Maintain Plans. Except as specified
otherwise in this Agreement, nothing in this Agreement shall preclude HBI, at
any time after the Distribution Date, from amending, merging, modifying,
terminating, eliminating, reducing, or otherwise altering in any respect any HBI
Plan, any benefit under any HBI Plan or any trust, insurance policy or funding
vehicle related to any HBI Plans, or any employment or other service arrangement
with HBI Employees, independent contractors or vendors (to the extent permitted
by law).
     Section 1.4 HBI’s Participation in Sara Lee Plans.
     (a) Participation in Sara Lee Plans. Except as specified otherwise in this
Agreement, HBI shall, until the Distribution Date, continue to be a
Participating

-2-



--------------------------------------------------------------------------------



 



Company in the Sara Lee Plans to the extent that HBI has not established a
corresponding Plan.
     (b) Sara Lee’s General Obligations as Plan Sponsor. To the extent that HBI
is a Participating Company in any Sara Lee Plan, Sara Lee shall continue to
administer, or cause to be administered, in accordance with its terms and
applicable law, such Sara Lee Plan, and shall have the sole and absolute
discretion and authority to interpret the Sara Lee Plan, as set forth therein.
Effective as of the Distribution Date or such earlier date as HBI establishes a
corresponding Plan (as specified in Section 1.2 or otherwise in this Agreement),
HBI shall automatically cease to be a Participating Company in the corresponding
Sara Lee Plan.
     (c) HBI’s General Obligations as Participating Company. HBI shall perform,
with respect to its participation in the Sara Lee Plans, the duties of a
Participating Company as set forth in each such Plan or any procedures adopted
pursuant thereto, including (without limitation): (i) assistance in the
administration of claims, to the extent requested by the claims administrator of
the applicable Sara Lee Plan; (ii) full cooperation with Sara Lee Plan auditors,
benefit personnel and benefit vendors; (iii) preservation of the confidentiality
of all financial arrangements Sara Lee has or may have with any vendors, claims
administrators, trustees, service providers or any other entity or individual
with whom Sara Lee has entered into an agreement relating to the Sara Lee Plans;
and (iv) preservation of the confidentiality of participant information
(including, without limitation, health information in relation to FMLA leaves)
to the extent not specified otherwise in this Agreement.
     Section 1.5 Terms of Participation by HBI Employees in HBI Plans.
     (a) Non-Duplication of Benefits. The HBI Plans shall not provide benefits
that duplicate benefits provided by the corresponding Sara Lee Plans. Sara Lee
and HBI shall agree on methods and procedures, including amending the respective
Plan documents, to prevent HBI Employees from receiving duplicate benefits from
the Sara Lee Plans and the HBI Plans; provided, that nothing shall prevent Sara
Lee from unilaterally amending the Sara Lee Plans to avoid any such duplication.
     (b) Service Credit. Except as specified otherwise in this Agreement, with
respect to HBI Employees, each HBI Plan shall provide that all service and
compensation that, as of the Distribution Date or earlier effective date of the
HBI Plan, were recognized under the corresponding Sara Lee Plan shall, as of the
Distribution Date or earlier effective date of the HBI Plan, receive full
recognition and credit and be taken into account under such HBI Plan to the same
extent as if such items occurred under such HBI Plan, except to the extent that
duplication of benefits would result. The service crediting provisions shall be
subject to any applicable “service bridging,” “break in service,” “employment
date,” or “eligibility date” rules under the HBI Plans and the Sara Lee Plans.

-3-



--------------------------------------------------------------------------------



 



     Section 1.6 Foreign Plans. HBI and Sara Lee each intend that matters,
issues, or Liabilities relating to, arising out of, or resulting from Foreign
Plans and non-U.S.-related employment matters be handled in a manner that is
consistent with comparable U.S. matters, issues, or Liabilities as reflected in
this Agreement (to the extent permitted by applicable law or as otherwise
specified in the applicable Section or Schedule thereto.
ARTICLE II
RETIREMENT PLANS
     Section 2.1 401(k) Plan.
     (a) 401(k) Plan Trust. Effective as of or before the Distribution Date, HBI
shall establish, or cause to be established, a separate trust, which is intended
to be tax-qualified under Code Section 401(a), to be exempt from taxation under
Code Section 501(a), and to form a part of the HBI 401(k) Plan. To the extent
permitted by law, the HBI 401(k) Plan shall accept rollover contributions that
satisfy Section 402 of the Code including, without limitations, rollover
contributions from the Sara Lee 401(k) Plan.
     (b) 401(k) Plan: Assumption of Liabilities and Transfer of Assets.
Effective as of or before the Distribution Date: (i) the HBI 401(k) Plan shall
assume and be solely responsible for all Liabilities relating to, arising out
of, or resulting from HBI Employees under the Sara Lee 401(k) Plan including,
without limitation, outstanding loans of HBI Employees; (ii) Sara Lee shall
cause the accounts of the HBI Employees under the Sara Lee 401(k) Plan that are
held by its related trust, including promissory notes evidencing outstanding
loans of HBI Employees, to be transferred to the HBI 401(k) Plan and its related
trust in the form of mutual fund shares and other in-kind Assets held by the
Sara Lee 401(k) Plan (or, if otherwise agreed by Sara Lee and HBI, in cash); and
HBI shall cause such transferred accounts to be accepted by such Plan and its
related trust. HBI shall take all actions necessary and appropriate to provide
that all amounts transferred to the accounts of HBI Employees under this
Subsection 2.1(b) shall continue to vest on and after the Distribution Date. HBI
and Sara Lee acknowledge and agree that such transfer of Assets and Liabilities
will comply with Sections 401(a)(12), 414(l) and 411(d)(6) of the Code and the
regulations thereunder. Following the Distribution Date, Sara Lee shall retain
sole responsibility for all benefit obligations under the Sara Lee 401(k) Plan,
and HBI shall have no obligation with respect thereto. Sara Lee shall provide
HBI with at least sixty (60) days written notice of the transfer of assets
described above, unless HBI agrees to a shorter notice period.
     (c) 2006 ESOP Allocation. On or before the Distribution, Sara Lee shall
amend the Sara Lee 401(k) Plan to provide that HBI employees who are actively
employed on the Distribution Date and who would have been eligible to receive an
ESOP allocation under the terms of the Sara Lee 401(k) Plan had they remained
covered thereunder through December 31, 2006 shall be eligible to receive an
allocation under the

-4-



--------------------------------------------------------------------------------



 



Sara Lee 401(k) Plan equal to two percent (2%) of their eligible compensation
from January 1, 2006 through the Distribution Date. Any such allocation made on
behalf of an HBI employee shall be made at the same time and in the same manner
as allocations are made to eligible Sara Lee employees; provided, that in lieu
of shares of Sara Lee common stock, such allocation will be made in the form of
shares of HBI common stock unless Internal Revenue Service approval of the
allocation of HBI common stock in lieu of Sara Lee common stock cannot be
obtained. The assets allocated to HBI employees pursuant to this provision shall
be transferred to the HBI 401(k) Plan as soon as administratively practicable
following the completion of the allocation for 2006 under the Sara Lee 401(k)
Plan.
     (d) 401(k) Plan: Stock Considerations. As a result of the Distribution and
the account transfers provided in Section 2.1(c) above, participant accounts in
each of the Sara Lee 401(k) Plan and the HBI 401(k) Plan may both contain, at
least initially, Sara Lee and HBI employer securities. HBI and Sara Lee each
shall have complete discretion to determine the terms and conditions pursuant to
which their respective 401(k) Plans may (or may not) continue to hold the stock
of the other entity. Sara Lee and HBI shall assume sole responsibility for
ensuring that their respective company stock funds and underlying employer
securities held in each such fund, are maintained in compliance with all SEC
requirements including, without limitation, filing forms S-8 and 11-K and the
prospectus requirements for such funds.
     (e) No Distribution to HBI Employees. The Sara Lee 401(k) Plan and the HBI
401(k) Plan shall provide that no distribution of account balances shall be made
to any HBI Employee solely on account of the Distribution.
     (f) Administration of HBI 401(k) Plan. Prior to the Distribution Date, HBI
shall contract with a third party administrator or make other arrangements to
administer the HBI 401(k) Plan, which contract or other arrangement shall
include the administration of participant loans transferred from the Sara Lee
401(k) Plan to the HBI 401(k) Plan.
     Section 2.2 Pension Plan.
     (a) Pension Plan Trust. Effective as of or before the Distribution Date,
HBI shall establish, or cause to be established, a separate trust, which is
intended to be tax-qualified under Code Section 401(a), to be exempt from
taxation under Code Section 501(a), and to form a part of the HBI Pension Plan.
     (b) Pension Plan: Assumption of Liabilities and Transfer of Assets.
Effective as of or before the Distribution Date, the HBI Pension Plan shall
assume and be solely responsible for all Liabilities relating to, arising out
of, or resulting from HBI Employees and under the Sara Lee Pension Plan. As soon
as practicable following the Distribution Date, Sara Lee shall cause Assets of
the Sara Lee Pension Plan that are held by its related trust related to the HBI
Employees to be transferred to the HBI Pension

-5-



--------------------------------------------------------------------------------



 



Plan and its related trust in cash, or if mutually agreed by Sara Lee and HBI,
other property; and HBI shall cause such transferred amounts to be accepted by
such Plan and its related trust. HBI and Sara Lee acknowledge and agree that
such transfer of Assets and Liabilities will comply with Sections 401(a)(12),
414(l) and 411(d)(6) of the Code and the regulations thereunder and that the
value of the assets to be transferred as determined under Section 414(l) of the
Code shall be adjusted from January 1, 2006 to the transfer date to reflect the
investment experience under the Sara Lee Pension Plan, the HBI Pension Plan’s
allocable share of expenses and any benefit distributions made to HBI Employees.
The HBI Pension Plan will continue to participate in the Sara Lee Corporation
Master Investment Trust for Defined Benefit Plans (the “Master Trust”) subject
to Sara Lee’s direction of the assets of the Master Trust without distinction as
to any particular participating plan for a transition period not exceeding
270 days following the Distribution Date; provided, that HBI holds Sara Lee
harmless with respect to such continued participation.
     Section 2.3 Puerto Rico Plans. Effective as of or before the Distribution
Date, Sara Lee shall transfer sponsorship of the Puerto Rico Plans (and their
related trusts) to HBI, so that after the Distribution Date, the Puerto Rico
Plans are maintained solely by HBI. Sara Lee and HBI agree that the Sara Lee
Personal Products Hourly Retirement Plan of Puerto Rico will continue to
participate in the Master Trust subject to Sara Lee’s direction of the assets of
the Master Trust without distinction as to any particular participating plan for
a transition period not exceeding 270 days following the Distribution Date;
provided, that HBI holds Sara Lee harmless with respect to such continued
participation.
     Section 2.4 Canadian Pension Plans. Effective as of or before the
Distribution Date, Sara Lee shall transfer sponsorship of the Canadian Main
Pension Plan (and its related trust) to HBI and Sara Lee shall become a
Participating Company in such plan with respect to Sara Lee Employees who are
actively employed and covered thereunder on such date ( “Transferred SLC
Canadian Employees”) and Sara Lee shall retain liability for such employees’
benefits provided under the Canadian Main Pension Plan until such time as all
governmental approvals necessary to transfer that portion of the Canadian Main
Retirement Plan attributable to Transferred SLC Canadian Employee to a plan
maintain solely by Sara Lee are obtained at which time Sara Lee and HBI shall
enter into an agreement providing for such transfer. Notwithstanding the
forgoing, Sara Lee shall retain liability under the Canadian Main Pension Plan
with respect to, and shall indemnify HBI for, any increase in the liability
under the Canadian Main Pension Plan that occurs as the consequence of the
March 6, 1987 closure of the Point-Claire, Ontario plant, the October 30, 1987
closure of the Brockville, Ontario plant or the October 31, 1987 sale of
Electrolux. As plan sponsor of the Canadian Main Pension Plan, HBI shall
administer, or cause to be administered, the Canadian Main Pension Plan in
accordance with its terms and applicable law and shall have the sole and
absolute discretion and authority to interpret the Canadian Main Pension Plan,
as set forth therein. Sara Lee shall perform, with respect to its participation
in the Canadian Main Pension Plan, the duties of a Participating Company as set
forth in the Canadian Main Pension Plan or any procedures adopted pursuant
thereto, including (without limitation): (i) assistance in the administration of
claims, to the extent requested by the claims administrator of

-6-



--------------------------------------------------------------------------------



 



the Canadian Main Pension Plan; (ii) full cooperation with the Canadian Main
Pension Plan auditors, benefit personnel and benefit vendors; (iii) preservation
of the confidentiality of all financial arrangements HBI has or may have with
any vendors, claims administrators, trustees, service providers or any other
entity or individual with whom HBI has entered into an agreement relating to the
Canadian Main Pension Plan; and (iv) preservation of the confidentiality of
participant information. After the Distribution Date the assets of Canadian Main
Pension Plan will continue to participate in the Sara Lee of Canada NS ULC
Master Trust or any continuation thereof (the “Canadian Master Trust”) subject
to Sara Lee’s direction of the assets of the Canadian Master Trust without
distinction as to any particular participating plan for a transition period not
exceeding 270 days following the Distribution Date; provided, that HBI holds
Sara Lee harmless with respect to such continued participation.
     Section 2.5 Other HBI Retirement Plans. As of the Distribution Date, Sara
Lee shall transfer sponsorship of The Harwood Companies, Inc. 401(k) Plan to
HBI. Following the Distribution Date, HBI shall retain sole responsibility for
all benefit obligations under The Harwood Companies, Inc. 401(k) Plan and Sara
Lee shall have no obligation with respect thereto.
ARTICLE III
NON-QUALIFIED PLANS
     Section 3.1 Deferred Compensation Plan. As of December 31, 2005, HBI
Employees ceased all future contributions to the Sara Lee Deferred Compensation
Plan. Sara Lee shall determine the amount of Liabilities under the Sara Lee
Deferred Compensation Plan attributable to HBI Employees as of the Distribution
Date. On or before the Distribution Date, Sara Lee shall transfer such
Liabilities to the HBI Deferred Compensation Plan, and coincident with the
receipt of such transfer, HBI, and specifically the HBI Deferred Compensation
Plan shall assume all responsibilities and obligations relating to, arising out
of, or resulting from such Liabilities. Such transferred Liabilities shall
include any Sara Lee Restricted Stock Units, the payment of which has been
deferred under the Sara Lee Deferred Compensation Plan.
     Section 3.2 SERP. Effective on or before the Distribution Date, HBI shall
establish the HBI SERP and Sara Lee shall determine the amount of Liabilities
under the Sara Lee SERP attributable to HBI Employees and the amount of
Liabilities under the Canadian SERP attributable to HBI Employees who are
participants in the Canadian Main Pension Plan. As soon as administratively
practicable thereafter, Sara Lee shall transfer such Liabilities to the HBI SERP
and, coincident with the receipt of such transfer, HBI, and specifically the HBI
SERP, shall assume all responsibilities and obligations relating to, arising out
of, or resulting from such Liabilities. Sara Lee shall determine such Liability
in a manner that is consistent with the manner in which is has determined such
Liability for financial reporting purposes.
     Section 3.3 Other Non-Qualified Plans. Effective on or before the
Distribution Date, Sara Lee shall transfer sponsorship of the Hanesbrands Inc
Intimate Apparel Key Management

-7-



--------------------------------------------------------------------------------



 



Cadre Retirement Plan and the Hanesbrands Inc Personal Products Supplemental
Retirement Plan to HBI, so that after the Distribution Date, the Hanesbrands Inc
Intimate Apparel Key Management Cadre Retirement Plan and the Hanesbrands Inc
Personal Products Supplemental Retirement Plan are maintained solely by HBI.
     Section 3.4 Administrative Services. Prior to the Distribution Date, HBI
shall contract with a third party administrator, bank or stock transfer agent or
otherwise make arrangements to administer the HBI Deferred Compensation Plan and
the HBI SERP on or after the Distribution Date. Sara Lee shall provide
administrative assistance to HBI in connection with the HBI Deferred
Compensation Plan and the HBI SERP for a period of time in accordance with
Schedule 5 of the Master Transition Services Agreement.
ARTICLE IV
HEALTH AND WELFARE PLANS
     Section 4.1 Health Plans as of the Distribution Date.
     (a) HBI Health Plans. Not later than the Distribution Date, HBI shall
establish the HBI Health Plans and, correspondingly, HBI shall cease to be a
Participating Company in the Sara Lee Health Plans. After the Distribution Date,
HBI shall be solely responsible for the administration of the HBI Health Plans:
provided that certain administrative functions shall be performed or supported
by Sara Lee pursuant to Schedule 5 to the Master Transition Services Agreement..
HBI shall be solely responsible for the payment of all employer-related costs in
establishing and maintaining the HBI Health Plans, and for the collection and
remittance of participant contributions and premiums, subject to Section 7.2.
Following the Distribution Date, Sara Lee shall retain sole responsibility for
all benefit obligations under the Sara Lee Health Plans (except as provided in
Sections 4.2), and HBI shall have no obligation (except as provided in
Sections 4.2) with respect thereto.
     (b) HBI as Participating Company. Except as otherwise agreed by Sara Lee
and HBI, until the date that HBI establishes the HBI Health Plans, HBI shall be
a Participating Company in the Sara Lee Health Plans and the Sara Lee
Section 125 Plan. Sara Lee shall administer claims incurred under the Sara Lee
Health Plans and the Sara Lee Section 125 Plan by HBI Employees for as long as
HBI is a Participating Company in such plans. Any determination made or
settlements entered into by Sara Lee with respect to such claims shall be final
and binding. HBI shall retain financial and administrative (“run-out”) Liability
and all related obligations and responsibilities for all claims incurred by HBI
Employees while HBI is a Participating Company in the Sara Lee Health Plans and
the Sara Lee Section 125 Plan, including any claims that were administered by
Sara Lee as of, on, or after such date. Any such run-out Liability and all
related claims, charges, and expenses shall be settled in a manner consistent
with past practices and policies, including an interim accounting and a final
accounting between

-8-



--------------------------------------------------------------------------------



 



Sara Lee and HBI. As of the Distribution Date, the reserve included in Sara
Lee’s financial statements for “Incurred But Not Reported” medical and dental
expenses attributable to HBI Employees shall be transferred to HBI.
     (c) COBRA. HBI shall continue to be responsible through the date that it
establishes the HBI Health Plans for compliance with the health care
continuation coverage requirements of COBRA and the Sara Lee Health Plans with
respect to HBI Employees, and qualified beneficiaries (as such term is defined
under COBRA). As of the date that HBI establishes the HBI Health Plans, any
COBRA Liabilities attributable to any HBI Employee, (or a qualified beneficiary
of such individuals) shall become an HBI Liability. Effective as of the date HBI
ceases to be a Participating Company in the Sara Lee Health Plans, HBI shall be
solely responsible for compliance with the health care continuation coverage
requirements of COBRA and the HBI Health Plans for HBI Employees and their
qualified beneficiaries (as such term is defined under COBRA).
     (d) Assumption of Retiree Medical Liabilities. Effective as of the
Distribution Date, the HBI Health Plans shall assume and be solely responsible
for all retiree medical Liabilities relating to, arising out of, or resulting
from HBI Employees under the Sara Lee Health Plans subject to the terms of the
HBI Health Plans (including, without limitation, HBI’s right to amend and/or
terminate the HBI Health Plans).
     (e) Woolwine VEBA. Not later than the Distribution Date, Sara Lee shall
transfer sponsorship of the Woolwine VEBA ( a trust which is exempt from
taxation under Code Section 501(c)(9)) to HBI, so that after the Distribution
Date, the Woolwine VEBA is maintained solely by HBI.
     (f) CMS. After the Distribution Date, HBI shall assume all Liabilities
relating to, arising out of, or resulting from claims, if any, under the CMS
data match reports that relate to HBI Employees or the HBI Terminated Employees.
     Section 4.2 Section 125 Plan. Effective on the date that HBI establishes
the HBI Health Plans, HBI shall establish, or cause to be established, the HBI
Section 125 Plan and on and after that date HBI shall be solely responsible for
the HBI Section 125 Plan. HBI shall remain a Participating Company in the Sara
Lee Section 125 Plan until the date HBI establishes the HBI Section 125 Plan.
The existing elections for HBI Employees participating in the Sara Lee Section
125 Plan and for newly-eligible employees of HBI who elect to participate in the
Sara Lee Section 125 Plan shall remain in effect in the HBI Section 125 Plan
through the end of the applicable Section 125 plan year (including any grace
period) in which HBI ceases to be a Participating Company in the Sara Lee
Section 125 Plan. In the event that HBI establishes the HBI Section 125 Plan
after the beginning of the Section 125 plan year under the Sara Lee FSA Plan,
Sara Lee shall cause the accounts of HBI Employees who are participating in the
Sara Lee FSA Plan to be transferred to the HBI Section 125 Plan.
     Section 4.3 Severance Plans. Effective as of or before the Distribution
Date, Sara Lee shall transfer sponsorship of the Sara Lee Branded Apparel Hourly
Employee Separation

-9-



--------------------------------------------------------------------------------



 



Pay Benefits Plan, the Sara Lee Corporation Severance Pay Plan for Employees of
SLBA, the Hanesbrands Inc. Transformation Severance Pay Event Plan, the Sara Lee
Branded Apparel Hourly Employee 2006 Reorganization Separation Pay Benefits Plan
for the Asheboro, North Carolina Plant’s Refurbishing Department, the Sara Lee
Branded Apparel Hourly Employee 2006 Reorganization Separation Pay Benefits Plan
for Galax Textiles and the Sara Lee Branded Apparel Hourly Employee 2006
Reorganization Separation Pay Benefits Plan for Eden Yarn to HBI and upon such
transfer HBI shall have sole responsibility for the Liabilities under such plans
and Sara Lee shall have no liability with respect thereto.
     Section 4.4 Disability Plans. Not later than the Distribution Date, HBI
shall establish the HBI Disability Plans. Until the earlier of the Distribution
Date and the date HBI establishes the HBI Disability Plans, HBI shall continue
as a Participating Company in the Sara Lee Disability Plans. As of the earlier
of the Distribution Date and the date HBI establishes the HBI Disability Plans,
any Liabilities under the Sara Lee Disability Plans attributable to any HBI
Employee (or such individual’s eligible dependent) shall become an HBI
Liability.
     Section 4.5 Group Insurance Plan. Not later than the Distribution Date, HBI
may establish the HBI Group Insurance Plan. Until the earlier of the
Distribution Date or the date HBI establishes the HBI Group Insurance Plan, HBI
shall continue to be a Participating Company in the Sara Lee Group Insurance
Plan. Effective as of the earlier of the Distribution Date and the date HBI
establishes the HBI Group Insurance Plan, HBI shall be solely responsible for
maintaining the HBI Group Insurance Plan.
     Section 4.6 Executive Plans. As of the Distribution Date, HBI Employees who
were participants in the Sara Lee Executive Plans shall cease participation in
such plans. HBI may establish the HBI Executive Plans, in its sole discretion.
ARTICLE V
EQUITY AND OTHER COMPENSATION
     Section 5.1 Sara Lee Performance Shares. Performance Shares that an HBI
Employee has been awarded under a Sara Lee Stock Plan for a performance period
beginning prior to the Distribution Date shall continue to vest over the
applicable performance period subject to the attainment of Sara Lee performance
measures and any other terms and conditions of the award and the Sara Lee Stock
Plan. Sara Lee shall charge HBI for the fair market value of awards earned by
HBI Employees under any such Sara Lee Stock Plan.
     Section 5.2 Sara Lee Restricted Stock Units. At the Distribution Date, each
outstanding Sara Lee Restricted Stock Unit held by an HBI Employee shall be
fully vested and then paid by Sara Lee to such HBI Employee as soon as
practicable thereafter; provided, that if a deferral election is in place with
respect to such Sara Lee Restricted Stock Unit, such Sara Lee Restricted Stock
Unit shall be deferred as provided in Section 3.1 above. As a result of the
Distribution, HBI Employees holding Sara Lee Restricted Stock Units shall
receive Sara Lee common stock equivalent in value to the shares of HBI common
stock that would have been

-10-



--------------------------------------------------------------------------------



 



received in the Distribution and such Sara Lee common stock shall be paid as
soon as practicable after the Distribution Date along with the Sara Lee common
stock reflecting the Sara Lee Restricted Stock Unit.
     Section 5.3 Sara Lee Options. At the Distribution Date, each outstanding
Sara Lee Option held by an HBI Employee, whether vested or unvested, shall
become fully vested and the number of shares subject to each vested option and
the per-share exercise price shall be adjusted to reflect the impact of the
Distribution. Each Sara Lee Option issued under the Sara Lee Share 2000 or Share
2003 Programs will expire six months after the Distribution Date if it is not
exercised prior to that date, except to the extent that the terms of such option
provide for an extension of the exercise period beyond that six-month period.
With respect to each other Sara Lee Option granted under the Sara Lee
Corporation 1998 Long-Term Incentive Stock Plan, the option shall expire six
months after the Distribution Date if it is not exercised prior to that date;
provided, that in the case of an HBI Employee who is receiving severance
benefits under a Sara Lee Severance Plan, the Sara Lee Options shall expire at
the end of the HBI Employee’s severance period and in the case of an HBI
Employee who is eligible for early retirement under the Sara Lee Pension Plan
(at the time of the Distribution or, if later, at the end of the HBI Employee’s
severance period), such HBI Employee shall be treated as a retiree in
determining when such options expire. In its administration of the Sara Lee
Stock Plan, Sara Lee shall continue to provide to HBI Employees who remain
participants in the Sara Lee Stock Plan the same recordkeeping, transaction, and
other services that it provides to similarly situated participants in the Sara
Lee Stock Plan who are not HBI Employees and shall remain responsible for all
communications to such HBI Employees.
     Section 5.4 Sara Lee Stock Purchase Plan. HBI Employees will continue to
participate in the Sara Lee Corporation 2005 International Employee Stock
Purchase Plan (the “Sara Lee 423 Plan”) until the Distribution Date. Any
contributions which cannot be used to purchase shares of Sara Lee Common Stock
under the Sara Lee 423 Plan shall be returned to HBI Employees in accordance
with the terms of the Sara Lee 423 Plan.
     Section 5.5 Administrative Services. Prior to the Distribution Date, HBI
shall contract with a third party administrator, bank or stock transfer agent to
administer any awards granted under the HBI Stock Plan on or after the
Distribution Date. Until the Distribution Date, Sara Lee shall provide
administrative assistance to HBI in connection with the administration of awards
granted under the HBI Stock Plan in accordance with Schedule 5 of the Master
Transition Services Agreement.
ARTICLE VI
FRINGE AND OTHER BENEFITS
     Section 6.1 Fringe Benefit Plans. Except as otherwise agreed by Sara Lee
and HBI, until the Distribution Date (or such other date that HBI is able to
administer its own benefits accounting), HBI shall be a Participating Company in
the Sara Lee Fringe Benefit Plans. Sara

-11-



--------------------------------------------------------------------------------



 



Lee shall administer benefits accounting for the HBI Fringe Benefit Plans for
2006, but only to the extent that HBI has not established and assumed
administrative responsibility for a corresponding Fringe Benefit Plan. Any
determination made with respect to the Sara Lee Fringe Benefit Plans shall be
final and binding. HBI shall retain financial and administrative Liability and
all related obligations and responsibilities for all claims incurred by HBI
Employees while HBI was a Participating Company in the Sara Lee Fringe Benefit
Plans, including any claims that were administered by Sara Lee as of, on, or
after the date HBI ceased to be a Participating Company. Any such Liability and
all related claims, charges, and expenses shall be settled in a manner
consistent with past practices and policies, including an interim accounting and
a final accounting between Sara Lee and HBI.
     Section 6.2 Paid Time Off. Effective as of the Distribution Date, HBI shall
establish its own paid time off policy and any earned but unused paid time off
(including vacation pay) that an HBI Employee is entitled to as of the
Distribution Date under Sara Lee’s paid time off policy will be rolled forward
into the HBI paid time off policy and provided in accordance with the HBI paid
time off policy following the Distribution Date. On and after the Distribution
Date, Sara Lee shall have no liability for paid time off on behalf of any HBI
Employee.
ARTICLE VII
ADMINISTRATIVE PROVISIONS
     Section 7.1 Intercompany Transitional Services. Effective as of the
Separation Date, Sara Lee and HBI shall enter into the Master Transition
Services Agreement covering the provisions of interim services, including
financial, accounting, legal, benefits-related and other services by Sara Lee to
HBI or, in certain circumstances, vice versa. The provision of such interim
services by each of Sara Lee and HBI is intended to be covered exclusively by
the terms and conditions of the Master Transition Services Agreement.
Accordingly, HBI and Sara Lee shall each be responsible for their own internal
fees, costs and expenses (e.g., salaries of personnel) incurred in connection
with the provision of services under this Agreement.
     Section 7.2 Payment of Liabilities, Plan Expenses and Related Matters.
     (a) Expenses and Costs Chargeable to a Trust. HBI shall pay its share of
any contributions made to any trust maintained in connection with a Sara Lee
Plan while HBI is a Participating Company in that Sara Lee Plan and Sara Lee
shall pay its share of any contributions made to any trust maintained in
connection with a HBI Plan while Sara Lee is a Participating Company in that HBI
Plan. To the extent HBI continues to participate in a Sara Lee Plan after the
Distribution Date, the contributions described in this section shall be directed
to a separate, corresponding trust established by HBI and to the extent Sara Lee
continues to participate in a HBI Plan after the Distribution Date, the
contributions described in this section shall be directed to a separate,
corresponding trust established by Sara Lee.

-12-



--------------------------------------------------------------------------------



 



     (b) Expenses and Costs of Plan Not Chargeable to a Trust. HBI shall be
responsible for (through either direct payment or reimbursement to Sara Lee)
Sara Lee’s costs and expenses associated with HBI’s participation in each Sara
Lee Plan while HBI is a Participating Company in that Sara Lee Plan including,
but not limited to, the cost of all claims incurred under the Sara Lee Health
and Welfare Plans, the cost of all claims incurred under the Sara Lee
Section 125 Plan (to the extent such claims are not -reimbursed by payroll
deduction), the cost of all payments or other distributions (including the fair
market value of all Sara Lee securities issued by Sara Lee) made under a Sara
Lee Stock Plan, the cost of all restricted stock awards made under a Sara Lee
Stock Plan, the cost of all payments or other distributions made under any other
Sara Lee Stock Plan (excluding, for this purpose options exercised under any
Sara Lee Stock Plan) and the cost of any other benefit provided or payment made
under any Sara Lee Plan to the extent not otherwise specifically provided in
this Agreement. Any such payment or reimbursement shall be made within thirty
(30) business days after Sara Lee provides HBI with notice of such expenses or
costs. Similarly, Sara Lee shall be responsible (through either direct payment
or reimbursement to HBI) for HBI’s costs and expenses associated with Sara Lee’s
participation in each HBI Plan while Sara Lee is a Participating Company in that
HBI Plan and any such payment or reimbursement shall be made within thirty
(30) business days after HBI provides Sara Lee with notice of such expenses or
costs.
     (c) Contributions to Trusts. With respect to Sara Lee Plans to which HBI
Employees make contributions, Sara Lee shall use reasonable procedures to
determine HBI Assets and Liabilities associated with each such Plan, taking into
account such contributions, settlements, refunds and similar payments. With
respect to HBI Plans to which Sara Lee Employees make contributions, HBI shall
use reasonable procedures to determine Sara Lee’s Assets and Liabilities
associated with each such Plan, taking into account such contributions,
settlements, refunds and similar payments.
     (d) Administrative Expenses Not Chargeable to a Trust. To the extent not
covered by the Master Transition Services Agreement (as contemplated by
Section 7.1) or another Ancillary Agreement, and to the extent not otherwise
agreed to in writing by Sara Lee and HBI, and to the extent not chargeable to a
trust established in connection with a Sara Lee or a HBI Plan (as provided in
paragraph (a)), (i) HBI shall be responsible, through either direct payment or
reimbursement to Sara Lee, for its allocable share of actual third party and/or
vendor costs and expenses incurred by Sara Lee and additional costs and expenses
in the administration of the Sara Lee Plans while HBI participates in such Sara
Lee Plans, and the HBI Plans, to the extent Sara Lee procures, prepares,
implements and/or administers such HBI Plans and (ii) Sara Lee shall be
responsible, through either direct payment or reimbursement to HBI, for its
allocable share of actual third party and/or vendor costs and expenses incurred
by HBI and additional costs and expenses in the administration of the HBI Plans
while Sara Lee participates in such HBI Plans and the Sara Lee Plans, to the
extent HBI provides any administrative support to such Sara Lee Plans. An
allocable share of any such costs and expenses will be

-13-



--------------------------------------------------------------------------------



 



determined in a manner consistent with the manner in which the allocable share
of such costs and expenses was determined prior to the Separation Date.
     Section 7.3 Plan and Participant Information. Sara Lee and HBI shall share,
or cause to be shared, all participant information that is necessary or
appropriate for the efficient and accurate administration of each of the Sara
Lee Plans and the HBI Plans during the respective periods applicable to such
Plans, including but not limited to, information on HBI Employees. Sara Lee and
HBI and their respective authorized agents shall, subject to applicable laws of
confidentiality and data protection (including, without limitation, HIPAA), be
given reasonable and timely access to, and may make copies of, all information
relating to the subjects of this Agreement in the custody of the other party or
its agents, to the extent necessary or appropriate for such administration. At
HBI’s reasonable request, Sara Lee shall provide HBI with such financial,
operational and other information (including, in the case of a Plan’s Assets and
Liabilities, detailed information on the methods used to determine the value of
such Assets and Liabilities) on each Plan listed on Schedule 7.3 at a level of
detail reasonably acceptable to HBI; provided, that if such information cannot
be reasonably obtained by Sara Lee without additional cost, HBI shall reimburse
Sara Lee for all additional third-party costs and such other reasonable costs of
obtaining the information.
     Section 7.4 Reporting and Disclosure Communications to Participants. For
any period in which HBI is a Participating Company in the Sara Lee Plans, and
for any period in which Sara Lee is a Participating Company in the HBI Plans,
HBI and Sara Lee shall take, or cause to be taken, all actions necessary or
appropriate to facilitate the distribution of all Plan-related communications
and materials related to the other Party’s Plans to employees, participants and
beneficiaries, including (without limitation) summary plan descriptions and
related summaries of material modification(s), summary annual reports,
investment information, prospectuses, certificates of creditable coverage,
notices and enrollment material for the Sara Lee Plans and HBI Plans. Sara Lee
and HBI each shall assist the other Party in complying with all reporting and
disclosure requirements of ERISA, including the preparation of Form Series 5500
annual reports for the Sara Lee and HBI Plans, where applicable.
     Section 7.5 Employee Identification Numbers. Until the Distribution Date,
Sara Lee and HBI shall not change any employee identification numbers assigned
by Sara Lee. Sara Lee and HBI mutually agree to establish a policy pursuant to
which employee identification numbers assigned to either employees of Sara Lee
or HBI shall not be duplicated between Sara Lee and HBI.
     Section 7.6 Beneficiary Designation. Subject to Section 7.10, all
beneficiary designations made by HBI Employees for the Sara Lee Plans shall be
transferred to and be in full force and effect under the corresponding HBI
Plans, in accordance with the terms of each such applicable HBI Plan and to the
extent permissible under such Plan, until such beneficiary designations are
replaced or revoked by the HBI Employees who made the beneficiary designation.

-14-



--------------------------------------------------------------------------------



 



     Section 7.7 Requests for IRS and DOL Opinions. Sara Lee and HBI shall make
such applications to regulatory agencies, including the IRS, PBGC and DOL, as
may be necessary or appropriate. HBI and Sara Lee shall cooperate fully with one
another on any issue relating to the transactions contemplated by this Agreement
for which Sara Lee and/or HBI elects to seek a determination letter or private
letter ruling from the IRS or an advisory opinion from the DOL.
     Section 7.8 Fiduciary Matters. Sara Lee and HBI each acknowledge that
actions contemplated to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable law,
and that no party shall be deemed to be in violation of this Agreement if such
party fails to comply with any provisions hereof based upon such party’s good
faith determination that to do so would violate such a fiduciary duty or
standard.
     Section 7.9 Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor) and such consent
is withheld, Sara Lee and HBI shall use their commercially reasonable best
efforts to implement the applicable provisions of this Agreement. If any
provision of this Agreement cannot be implemented due to the failure of such
third party to consent, Sara Lee and HBI shall negotiate in good faith to
implement the provision in a mutually satisfactory manner.
     Section 7.10 Financial Reporting Cooperation. HBI shall provide to Sara Lee
such financial or other information as Sara Lee shall reasonably request to
allow Sara Lee to satisfy its financial reporting obligations with respect to
any period for which HBI impacts Sara Lee financial reporting; provided, that if
such information cannot be reasonably obtained by HBI without additional cost,
Sara Lee shall reimburse HBI for all additional third-party costs and such other
reasonable costs of obtaining the information. Sara Lee shall provide to HBI
such financial or other information as HBI shall reasonably request to allow HBI
to satisfy its financial reporting obligations with respect to any period for
which Sara Lee impacts HBI financial reporting; provided, that if such
information cannot be reasonably obtained by Sara Lee without additional cost,
HBI shall reimburse Sara Lee for all additional third-party costs and such other
reasonable costs of obtaining the information.
ARTICLE VIII
EMPLOYMENT-RELATED MATTERS
     Section 8.1 Transfer of Employment to HBI. Effective January 1, 2006,
pursuant to the Dedicated Employee Agreement, all employees of the Branded
Apparel Business as of December 31, 2005 were transferred to employment with
HBI. Effective on the Distribution Date, each other HBI Employee who was not
transferred to HBI as of January 1, 2006 pursuant to the Dedicated Employee
Agreement shall be transferred to employment with HBI.
     Section 8.2 Terms of HBI Employment. Except as agreed to by the Parties,
all basic terms and conditions of employment for HBI Employees including,
without limitation, their pay

-15-



--------------------------------------------------------------------------------



 



and benefits in the aggregate shall, to the extent legally and practicably
possible, remain substantially the same through the Distribution Date (other
than reasonable raises and bonuses provided in the ordinary course of business
and consistent with past practice) as the terms and conditions that were in
place when the HBI Employee was employed by the Sara Lee Group, as applicable.
Nothing in the Separation Agreement, this Agreement, or any Ancillary Agreement
should be construed to change the at-will status of the employment of any of the
employees of the Sara Lee Group or the HBI Group or shall preclude HBI from
making individual wage or salary adjustments in the ordinary course of business
to align pay to job responsibilities.
     Section 8.3 Collective Bargaining Agreements. Sara Lee is a party to the
collective bargaining agreements listed on Schedule 8.3 (the “Labor
Agreements”). The Labor Agreements set certain terms and conditions of
employment for HBI Employees. HBI shall use reasonable best efforts to ensure
that, as of the Distribution Date, it assumes Sara Lee’s rights and obligations
under the Labor Agreements. Sara Lee shall provide such assistance as HBI may
reasonably request to accommodate such assumption. To the extent that any
provision of this Agreement is inconsistent with the Labor Agreements, the
provisions of the Labor Agreements shall prevail.
     Section 8.4 Post-Distribution Payroll Discrepancies. If either HBI or Sara
Lee determines that any employee has been incorrectly classified as an HBI
Employee or a Sara Lee Employee, the Parties shall transfer such employee to the
correct employer’s payroll and other systems. The Party to which such employee
is transferred shall reimburse the other Party for any Liabilities that accrued
in relation to such employee after the Distribution. The Parties shall use
reasonable best efforts to insure that payment of the employee’ compensation
shall not be delayed except in the ordinary course of business.
     Section 8.5 Employment of Employees with U.S. Work Visas. HBI will request
amendments to the nonimmigrant visa status of HBI Employees with U.S. work visas
authorizing them to work for Sara Lee, so as to allow them to work for HBI.
     Section 8.6 Confidentiality and Proprietary Information. No provision of
the Separation Agreement or any Ancillary Agreement shall be deemed to release
any individual for any violation of the Sara Lee non-competition guideline or
any agreement or policy pertaining to confidential or proprietary information of
any member of the Sara Lee Group, or otherwise relieve any individual of his or
her obligations under such non-competition guideline, agreement, or policy.
     Section 8.7 Personnel Records. Subject to applicable laws on
confidentiality and data protection HBI and Sara Lee shall deliver to each other
prior to the Distribution Date, personnel records of the other entity’s
employees on any electronic or other data system.
     Section 8.8 Medical Records. Subject to applicable laws on confidentiality
and data protection (including, without limitation, HIPAA), Sara Lee shall
deliver to HBI prior to the Distribution Date, medical records of HBI Employees
to the extent such records (a) relate to HBI Employees’ active employment by,
leave of absence from, or termination of employment with

-16-



--------------------------------------------------------------------------------



 



HBI, and (b) are necessary to administer and maintain employee benefit plans,
including but not limited to Health Plans and for determining eligibility for
paid and unpaid Leaves of Absence for medical reasons.
     Section 8.9 Unemployment Insurance Program.
     (a) Claims Administration Through Distribution Date. Unless otherwise
directed by HBI, Sara Lee shall assist HBI in receiving service from Sara Lee’s
third party unemployment insurance administrator through the Distribution Date.
HBI shall cooperate with the unemployment insurance administrator by providing
any and all necessary or appropriate information reasonably available to HBI.
     (b) Claim Administration Post-Distribution Date. As of the Distribution
Date, HBI shall be responsible for complying with the unemployment insurance
requirements of the states in which the HBI Group conducts business and for
obtaining and maintaining third party insurance programs for its risk of loss.
     Section 8.10 Non-Termination of Employment; No Third-Party Beneficiaries.
Except as specified in Article V of this Agreement. no provision of this
Agreement, the Separation Agreement, or any Ancillary Agreement shall be
construed to create any right or accelerate entitlement to any compensation or
benefit whatsoever on the part of any HBI Employee, or other former, present or
future employee of Sara Lee or HBI under any Sara Lee Plan or HBI Plan or
otherwise. Without limiting the generality of the foregoing: (a) neither the
Distribution or Separation, nor the termination of the Participating Company
status of HBI or any member of the HBI Group shall cause any employee to be
deemed to have incurred a termination of employment; and (b) no transfer of
employment between Sara Lee and HBI before the Distribution Date shall be deemed
a termination of employment for any purpose hereunder.
ARTICLE IX
GENERAL PROVISIONS
     Section 9.1 Entire Agreement; Incorporation Of Schedules And Exhibits. This
Agreement (including all Schedules and Exhibits referred to herein), the
Separation Agreement and the other Ancillary Agreements constitute the entire
agreement among the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both written and
oral, among the Parties with respect to the subject matter hereof and thereof.
All Schedules and Exhibits referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.
     Section 9.2 Amendments And Waivers. This Agreement may be amended and any
provision of this Agreement may be waived, provided that any such amendment or
waiver shall be binding upon a Party only if such amendment or waiver is set
forth in a writing executed by such Party. No course of dealing between or among
any Persons having any interest in this

-17-



--------------------------------------------------------------------------------



 



Agreement shall be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any Party under or by reason of
this Agreement.
     Section 9.3 No Implied Waivers; Cumulative Remedies; Writing Required. No
delay or failure in exercising any right, power or remedy hereunder shall affect
or operate as a waiver thereof; nor shall any single or partial exercise thereof
or any abandonment or discontinuance of steps to enforce such a right, power or
remedy preclude any further exercise thereof or of any other right, power or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that any Party hereto would otherwise have. Any waiver,
permit, consent or approval of any kind or character of any breach or default
under this Agreement or any such waiver of any provision of this Agreement must
satisfy the conditions set forth in Section 9.2 and shall be effective only to
the extent in such writing specifically set forth.
     Section 9.4 Parties In Interest. Nothing in this Agreement, express or
implied, is intended to confer on any Person other than the Parties, their
respective Groups, and their respective successors and permitted assigns, any
rights or remedies of any nature whatsoever under or by virtue of this
Agreement.
     Section 9.5 Assignment; Binding Agreement. Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned,
in whole or in part, by operation of law or otherwise by any of the Parties
without the prior written consent of the other Parties, and any instrument
purporting to make such an assignment without prior written consent shall be
void; provided, however, either Party may assign this Agreement to a successor
entity in conjunction with a merger effectuated solely for the purpose of
changing such Party’s state of incorporation (but subject to any applicable
requirements of the Tax Sharing Agreement). Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the Parties and their respective successors and permitted assigns.
     Section 9.6 Notices. All notices, demands and other communications given
under this Agreement must be in writing and must be either personally delivered,
telecopied (and confirmed by telecopy answer back), mailed by first class mail
(postage prepaid and return receipt requested), or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address or telecopy
number indicated below or such other address or telecopy number or to the
attention of such other Person as the recipient party shall have specified by
prior written notice to the sending party. Any notice, demand or other
communication under this Agreement shall be deemed to have been given when so
personally delivered or so telecopied and confirmed (if telecopied before 5:00
p.m. Eastern Standard Time on a business day, and otherwise on the next business
day), or if sent, one business day after deposit with an overnight courier, or,
if mailed, five business days after deposit in the U. S. mail.
(a) if to Sara Lee:
Sara Lee Corporation
Three First National Plaza

-18-



--------------------------------------------------------------------------------



 



Chicago, Illinois 60602-4260
Attention: General Counsel
Facsimile Number: (312) 419-3187
(b) if to HBI:
Hanesbrands Inc.
1000 East Hanes Mill Road
Winston-Salem, North Carolina, 27105
Attention: General Counsel
Facsimile Number: (336) 714-7441
     Section 9.7 Severability. The Parties agree that (a) the provisions of this
Agreement shall be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions shall be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions shall remain valid and enforceable to the fullest extent
permitted by applicable law.
     Section 9.8 Governing Law. All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision (whether of the State
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.
     Section 9.9 Submission To Jurisdiction. SUBJECT TO SECTION 9.12, EACH OF
THE PARTIES IRREVOCABLY SUBMITS (FOR ITSELF AND IN RESPECT OF ITS PROPERTY) TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN CHICAGO, ILLINOIS, OR
FORSYTH COUNTY, NORTH CAROLINA OR GUILFORD COUNTY, NORTH CAROLINA, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES THAT ALL
CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY
SUCH COURT; PROVIDED THAT THE PARTIES MAY BRING ACTIONS OR PROCEEDINGS AGAINST
EACH OTHER IN OTHER JURISDICTIONS TO THE EXTENT NECESSARY TO ENFORCE THEIR
RIGHTS UNDER THIS AGREEMENT UNDER STATE LAW OR TO IMPLEAD THE OTHER PARTY IN ANY
ACTION COMMENCED BY A THIRD PARTY THAT IS RELATED TO THIS AGREEMENT. EACH PARTY
ALSO AGREES NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT IN ANY OTHER COURT OR IN OTHER JURISDICTIONS UNLESS SUCH ACTIONS
OR PROCEEDINGS ARE NECESSARY TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT UNDER
STATE LAW OR IMPLEAD THE OTHER PARTY IN ANY ACTION COMMENCED BY A THIRD THAT IS
RELATED TO THIS AGREEMENT. EACH OF THE PARTIES WAIVES ANY DEFENSE OF

-19-



--------------------------------------------------------------------------------



 



INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND
WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER
PARTY WITH RESPECT THERETO. ANY PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY
SENDING OR DELIVERING A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE
ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN SECTION 9.6
ABOVE. NOTHING IN THIS SECTION 9.9, HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AT EQUITY. EACH
PARTY AGREES THAT A FINAL NONAPPEALABLE JUDGMENT IN ANY ACTION OR PROCEEDING SO
BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN
ANY OTHER MANNER PROVIDED BY LAW OR AT EQUITY.
     Section 9.10 Waiver Of Jury Trial. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
     Section 9.11 Amicable Resolution. The Parties desire that friendly
collaboration will develop between them. Accordingly, they will try to resolve
in an amicable manner all disputes and disagreements connected with their
respective rights and obligations under this Agreement in accordance with
Section 6.12 of the Separation Agreement.
     Section 9.12 Arbitration. Except for suits seeking injunctive relief or
specific performance, or in the event of any interpleader action arising from
any proceeding commenced by a third party that relates to this Agreement, in the
event of any dispute, controversy or claim arising under or in connection with
this Agreement (including any dispute, controversy or claim relating to the
breach, termination or validity thereof), the Parties shall submit any such
dispute, controversy or claim to binding arbitration in accordance with
Section 6.13 of the Separation Agreement.
     Section 9.13 Construction. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. Whenever required
by the context, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular forms of
nouns, pronouns, and verbs shall include the plural and vice versa. Reference to
any agreement, document, or instrument means such agreement, document, or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and if applicable hereof. The use of the words “include” or
“including” in this Agreement shall be by way of example rather than by
limitation. The use of the words “or,” “either” or “any” shall not be exclusive.
The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation

-20-



--------------------------------------------------------------------------------



 



arises, this Agreement shall be construed as if drafted jointly by the Parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The Parties agree that prior drafts of this Agreement shall be
deemed not to provide any evidence as to the meaning of any provision hereof or
the intent of the Parties hereto with respect hereto.
     Section 9.14 Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
party), each of which shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.
     Section 9.15 Limitation On Damages. Each Party irrevocably waives, and no
Party shall be entitled to seek or receive from the other Party, consequential,
special, indirect or incidental damages (including without limitation damages
for loss of profits) or punitive damages, regardless of how such damages were
caused and regardless of the theory of liability; provided, however, that to the
extent a Party is required to pay any consequential, special, indirect or
incidental damages (including without limitation damages for loss of profits) or
punitive damages to a third party in connection with any claim, or any action or
proceeding, by a Person (including any Governmental Authority) who is not a
member of the Sara Lee Group or the HBI Group, such damages shall constitute
direct damages and not be subject to the limitations set forth in this
Section 9.15.
     Section 9.16 Delivery By Facsimile Or Other Electronic Means. This
Agreement, and any amendments hereto, to the extent signed and delivered by
means of a facsimile machine or other electronic transmission, shall be treated
in all manner and respects as an original contract and shall be considered to
have the same binding legal effects as if it were the original signed version
thereof delivered in person. At the request of any Party, each other Party shall
re-execute original forms thereof and deliver them to all other Parties. No
Party shall raise the use of a facsimile machine or other electronic means to
deliver a signature or the fact that any signature was transmitted or
communicated through the use of facsimile machine or other electronic means as a
defense to the formation of a contract and each such Party forever waives any
such defense.
ARTICLE X
DEFINITIONS
     Capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Separation Agreement. In addition, for purposes of
this Agreement, the following terms shall have the following meanings:
     Section 10.1 401(k) Plan. “401(k) Plan,” when immediately preceded by “Sara
Lee,” means the Sara Lee Corporation 401(k)Plan, a defined contribution plan.
When immediately preceded by “HBI,” “401(k) Plan” means the Hanesbrands Inc.
Retirement Savings Plan to be established by HBI pursuant to Section 1.2 and
Article II.

-21-



--------------------------------------------------------------------------------



 



     Section 10.2 Affiliated Company. “Affiliated Company” of any Person means,
any entity that controls, is controlled by, or is under common control with such
Person. As used herein , “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such entity, whether through ownership of voting securities or other interests,
by contract , or otherwise.
     Section 10.3 Agreement. “Agreement” means this Employee Matters Agreement,
including all the Schedules hereto, and all amendments made hereto from time to
time.
     Section 10.4 Ancillary Agreements. “Ancillary Agreements” means all of the
agreements, documents and instruments listed in Section 2.1 of the Separation
Agreement.
     Section 10.5 Assets. “Assets” has the meaning set forth in the Separation
Agreement.
     Section 10.6 Branded Apparel Business. “Branded Apparel Business” means the
business conducted prior to the Separation Date by the Branded Apparel
Americas/Asia Division of Sara Lee of manufacturing and marketing branded
apparel in the intimates, underwear, leg wear and sportswear categories as
described in a registration statement on Form 10 filed under the Securities
Exchange Act of 1934, as amended, together with the rules and regulations
promulgated thereunder.
     Section 10.7 Canadian Designated Pension Plan. “Canadian Designated Pension
Plan” means the Sara Lee of Canada NS ULC Designated Employees’ Pension Plan.
     Section 10.8 Canadian Main Pension Plan. “Canadian Main Pension Plan” means
the Sara Lee of Canada NS ULC Employees’ Main Pension Plan.
     Section 10.9 Canadian Pension Plans. “Canadian Pension Plans” means the
Sara Lee of Canada NS ULC Designated Employees’ Pension Plan, the Sara Lee of
Canada US ULC Pension Plan for Employees of Kiwi Canada, the Sara Lee of Canada
US ULC Pension Plan for Employees of Tana Canada, the Fuller Brush Company, a
Division of Sara Lee Corporation of Canada Ltd. Revised Retirement Plan Number 1
and the Fuller Brush Company, a Division of Sara Lee Corporation of Canada Ltd.
Revised Retirement Plan Number 2.
     Section 10.10 Canadian SERP. “Canadian SERP” means the Sara Lee Corporation
Supplemental Plan for Canadian Employees.
     Section 10.11 CMS. “CMS” means Centers for Medicare & Medicaid Services.
     Section 10.12 COBRA. “COBRA” means the continuation coverage requirements
for “group health plans” under Title X of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended from time to time, and as codified in
Code Section 4980B and ERISA Sections 601 through 608.

-22-



--------------------------------------------------------------------------------



 



     Section 10.13 Code. “Code” means the Internal Revenue Code of 1986, as
amended from time to time.
     Section 10.14 Dedicated Employee Agreement. “Dedicated Employee Agreement”
means that certain agreement dated December 31, 2005 between Sara Lee and HBI
pursuant to which (i) Sara Lee transferred to the employ of HBI, effective as of
January 1, 2006, those employees who were employed by Sara Lee or the
subsidiaries or divisions of Sara Lee identified therein and who were performing
services exclusively for the Branded Apparel Business, as such business was
conducted on December 31, 2005, and (ii) HBI agreed to continue to make such
employees available to Sara Lee to exclusively render services for the Branded
Apparel Business until the Distribution Date, and Sara Lee agreed to reimburse
HBI for salary and other compensation paid to such employees.
     Section 10.15 Deferred Compensation Plan. “Deferred Compensation Plan,”
when immediately preceded by “Sara Lee,” means the Sara Lee Executive Deferred
Compensation Plan. When immediately preceded by “HBI,” “Deferred Compensation
Plan” means the HBI Executive Deferred Compensation Plan.
     Section 10.16 Disability Plans. “Disability Plans,” when immediately
preceded by “Sara Lee” means the Sara Lee short term disability program and the
Sara Lee Long-Term Disability Plan and when immediately preceded by “HBI” means
the short-term disability program and long-term disability plan to be
established by HBI pursuant to Section 4.5.
     Section 10.17 Distribution. “Distribution” means the distribution by Sara
Lee on a pro rata basis to the holders of the issued and outstanding shares of
Sara Lee’s common stock of all of the issued and outstanding shares of HBI
common stock owned by Sara Lee as further described in the Separation Agreement
to the effect that HBI no longer constitutes a member of the Sara Lee controlled
group, as determined in accordance with Code Sections 414(b), 414(c) and 414(m).
     Section 10.18 Distribution Date. “Distribution Date” means the date that
the Distribution is consummated as provided in Section 3.2 of the Separation
Agreement.
     Section 10.19 DOL. “DOL” means the United States Department of Labor.
     Section 10.20 ERISA. “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended from time to time.
     Section 10.21 Executive Plans. “Executive Plans” when immediately preceded
by “Sara Lee” means the welfare plans maintained by Sara Lee on behalf of its
key executives and when immediately preceded by “HBI” means the welfare plans
(if any) established by HBI on behalf of its executives.
     Section 10.22 FMLA. “FMLA” means the Family and Medical Leave Act of 1993,
as amended from time to time.

-23-



--------------------------------------------------------------------------------



 



     Section 10.23 Foreign Plan. “Foreign Plan,” means a Plan maintained by the
Sara Lee Group or the HBI Group for the benefit of their employees outside the
U.S.
     Section 10.24 Fringe Benefit Plans. “Fringe Benefit Plans,” when
immediately preceded by “Sara Lee,” means the Sara Lee Employee Assistance
Program, the Sara Lee Educational Assistance Plan, the Sara Lee Adoption
Assistance Program and other fringe benefit plans, programs and arrangements,
sponsored and maintained by Sara Lee. When immediately preceded by “HBI,”
“Fringe Benefit Plans” means the fringe benefit plans, programs and arrangements
to be established by HBI pursuant to Section 1.2 and Article VI.
     Section 10.25 FSA Plan. When preceded by “Sara Lee,” “FSA Plan” means the
Sara Lee Flexible Spending Account Plan.
     Section 10.26 Group Insurance Plan. “Group Insurance Plan,” when
immediately preceded by “Sara Lee,” means the Sara Lee Group Insurance Program.
When immediately preceded by “HBI,” “Group Insurance Plan” means the group
insurance program to be established by HBI pursuant to Section 1.2. that will
provide basic life insurance, dependent life insurance, optional life insurance,
accidental death and dismemberment insurance, business travel accident insurance
and executive group universal life insurance.
     Section 10.27 HBI. “HBI” means Hanesbrands Inc., a Maryland corporation. In
all such instances in which HBI is referred to in this Agreement, it shall also
be deemed to include a reference to each member of the HBI Group, unless it
specifically provides otherwise; HBI shall be solely responsible to Sara Lee for
ensuring that each member of the HBI Group complies with the applicable terms of
this Agreement.
     Section 10.28 HBI Employee. “HBI Employee” means any individual who is:
(a) either actively employed by, or on leave of absence from, the HBI Group on
the Distribution Date; (b) an HBI Terminated Employee; (c) designated as an HBI
Employee (as of the specified date) by Sara Lee and HBI by mutual agreement; or
(d) an alternate payee under a QDRO, alternate recipient under a QMCSO,
beneficiary, covered dependent, or qualified beneficiary (as such term is
defined under COBRA), in each case, of an employee or former employee, described
in Subsections 10.28(a) through (c) next above with respect to that employee’s
or former employee’s benefit under the applicable Plan(s) (unless specified
otherwise in this Agreement, such an alternate payee, alternate recipient,
beneficiary, covered dependent, or qualified beneficiary shall not otherwise be
considered an HBI Employee with respect to any benefits he or she accrues or
accrued under any applicable Plan(s), unless he or she is an HBI Employee by
virtue of Subsections 10.28(a) through (c) next above). Notwithstanding the
forgoing, “HBI Employee” shall include any employee covered by the Dedicated
Employee Agreement.
     Section 10.29 HBI Group. “HBI Group” means HBI and each Subsidiary and
Affiliated Company of HBI immediately after the Distribution Date, or that is
contemplated to be a Subsidiary or Affiliated Company of HBI and each Person
that becomes a Subsidiary or Affiliated Company of HBI after the Distribution
Date.

-24-



--------------------------------------------------------------------------------



 



     Section 10.30 HBI Plans. “HBI Plans” means the plans, policies, programs,
payroll practices, and arrangements established or assumed by the HBI Group
hereunder for the benefit of HBI Employees.
     Section 10.31 HBI Terminated Employee. “HBI Terminated Employee” means any
individual who is: (a) a former employee of the Sara Lee Group who was
terminated from the Branded Apparel Business on or before the Distribution Date;
or (b) an alternate payee under a QDRO, alternate recipient under a QMCSO,
beneficiary, covered dependent, or qualified beneficiary (as such term is
defined under COBRA), in each case, of a former employee, described in
Subsection 10.28(a) next above with respect to that former employee’s benefit
under the applicable Plan(s). Notwithstanding the foregoing, “HBI Terminated
Employee” shall not, unless otherwise expressly provided to the contrary in this
Agreement, include an individual who is a Sara Lee Employee or an HBI Employee
at the Distribution Date or an individual who is otherwise an HBI Terminated
Employee, but who is subsequently employed by the Sara Lee Group or the HBI
Group on or prior to the Distribution Date.
     Section 10.32 Health and Welfare Plans. “Health and Welfare Plans,” when
immediately preceded by “Sara Lee,” means the Sara Lee Health Plans, the Sara
Lee Section 125 Plan, the Sara Lee Group Insurance Plan, the Sara Lee Workers’
Compensation Plan and the health and welfare plans established and maintained by
Sara Lee for the benefit of eligible employees of the Sara Lee Group, and such
other welfare plans or programs as may apply to such employees as of the
Distribution Date. When immediately preceded by “HBI,” “Health and Welfare
Plans” means the HBI Health Plans, the HBI Section 125 Plan, and the health and
welfare plans to be established by HBI pursuant to Section 1.2 and Article IV.
     Section 10.33 Health Plans. “Health Plans,” when immediately preceded by
“Sara Lee,” means the Sara Lee Corporation Employee Health Benefit Plan, any
other medical, HMO, vision, and dental plans and any similar or successor Plans.
When immediately preceded by “HBI,” “Health Plans” means the Hanesbrands Inc.
Employee Health Benefit Plan.
     Section 10.34 HIPAA. “HIPAA” means the Health Insurance Portability and
Accountability Act of 1996, as amended from time to time.
     Section 10.35 HMO. “HMO” means a health maintenance organization that
provides benefits under the Sara Lee Health Plans or the HBI Health Plans.
     Section 10.36 IRS. “IRS” means the United States Internal Revenue Service.
     Section 10.37 Liabilities. “Liabilities” has the meaning set forth in the
Separation Agreement
     Section 10.38 Master Transition Services Agreement. “Master Transition
Services Agreement” means the Ancillary Agreement which is Exhibit C to the
Separation Agreement.

-25-



--------------------------------------------------------------------------------



 



     Section 10.39 Option. “Option,” when immediately preceded by “Sara Lee,”
means an option to purchase Sara Lee common stock pursuant to a Stock Plan. When
immediately preceded by “HBI,” “Option” means an option to purchase HBI common
stock pursuant to a Stock Plan.
     Section 10.40 Participating Company. “Participating Company” with respect
to a Sara Lee Plan means: Sara Lee; any Person (other than an individual) that
Sara Lee has approved for participation in, has accepted participation in, and
which is participating in, a Plan sponsored by Sara Lee; and any Person (other
than an individual) which, by the terms of such Plan, participates in such Plan
or any employees of which, by the terms of such Plan, participate in or are
covered by such Plan. “Participating Company” with respect to an HBI Plan means
HBI; and any Person (other than an individual) that HBI has approved for
participation in, has accepted participation in, and which is participating in,
a Plan sponsored by HBI; and any Person (other than an individual) which, by the
terms of such Plan, participates in such Plan or any employees of which, by the
terms of such Plan, participate in or are covered by such Plan.
     Section 10.41 Parties. “Parties” means the parties to this Agreement.
     Section 10.42 Pension Plan. “Pension Plan” when immediately preceded by
“Sara Lee,” means the Sara Lee Consolidated Pension and Retirement Plan.
“Pension Plan” when immediately preceded by “HBI,” means the Hanesbrands Inc.
Pension and Retirement Plan.
     Section 10.43 Performance Shares. “Performance Shares” means shares of
restricted stock or restricted stock units awarded under a Sara Lee Stock Plan
under which the employee’s vesting in such restricted stock or restricted stock
units is subject to certain performance measures rather than the passage of
time.
     Section 10.44 Person. “Person” means an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, and a governmental
entity or any department, agency or political subdivision thereof.
     Section 10.45 Plan. “Plan” means any plan, policy, program, payroll
practice, arrangement, contract, trust, insurance policy, or any agreement or
funding vehicle providing compensation or benefits to employees, former
employees, directors or consultants of Sara Lee or HBI.
     Section 10.46 Puerto Rico Plans. “Puerto Rico Plans” means the Sara Lee
Personal Products Retirement Savings Plan of Puerto Rico, the Sara Lee Personal
Products Hourly Retirement Plan of Puerto Rico, the Playtex Apparel Retirement
Savings Plan for Hourly Puerto Rican Employees and the Playtex Apparel Pension
Plan.
     Section 10.47 QDRO. “QDRO” means a domestic relations order which qualifies
under Code Section 414(p) and ERISA Section 206(d) and which creates or
recognizes an alternate

-26-



--------------------------------------------------------------------------------



 



payee’s right to, or assigns to an alternate payee, all or a portion of the
benefits payable to a participant under the Sara Lee 401(k) Plan or the Sara Lee
Pension Plan.
     Section 10.48 QMCSO. “QMCSO” means a medical child support order which
qualifies under ERISA Section 609(a) and which creates or recognizes the
existence of an alternate recipient’s right to, or assigns to an alternate
recipient the right to, receive benefits for which a participant or beneficiary
is eligible under any of the Health Plans.
     Section 10.49 Restricted Stock Unit. “Restricted Stock Unit,” when
immediately preceded by “Sara Lee,” means a right to receive shares of Sara Lee
common stock that are subject to transfer restrictions or to employment and/or
performance vesting conditions, pursuant to a Sara Lee Stock Plan and when
immediately preceded by “HBI,” means a right to receive shares of HBI common
stock pursuant to the HBI Deferred Compensation Plan or a Restricted Stock Unit
grant under the HBI Stock Plan.
     Section 10.50 Sara Lee. “Sara Lee” means Sara Lee Corporation, a Maryland
corporation. In all such instances in which Sara Lee is referenced in this
Agreement, it shall also be deemed to include a reference to each member of the
Sara Lee Group, unless it specifically provides otherwise; Sara Lee shall be
solely responsible to HBI for ensuring that each member of the Sara Lee Group
complies with the applicable terms of this Agreement.
     Section 10.51 Sara Lee Employee. “Sara Lee Employee” means an individual
who, on the Distribution Date, is: (a) either actively employed by, or on leave
of absence from, the Sara Lee Group; (b) a Sara Lee Terminated Employee; or
(c) an employee or group of employees designated as Sara Lee Employees by Sara
Lee and HBI, by mutual agreement.
     Section 10.52 Sara Lee Group. “Sara Lee Group” means Sara Lee and each
Subsidiary and Affiliated Company of Sara Lee (or any predecessor organization
thereof).
     Section 10.53 Sara Lee Plans. “Sara Lee Plans” means the Plans maintained
by Sara Lee and shall include the Sara Lee Pension Plan, Sara Lee 401(k) Plan,
Sara Lee Health and Welfare Plans, Sara Lee Group Insurance Plan, Sara Lee
Fringe Benefit Plans, the Canadian Pension Plans, and, until they are assumed by
HBI, the Canadian Main Pension Plan and the Puerto Rico Plans.
     Section 10.54 Sara Lee Terminated Employee. “Sara Lee Terminated Employee”
means any individual who is a former employee of the Sara Lee Group and who, on
the Distribution Date, is not an HBI Employee.
     Section 10.55 Section 125 Plan. “Section 125 Plan,” when immediately
preceded by “Sara Lee,” means the Sara Lee Corporation Flexible Compensation
Plan and the Sara Lee FSA Plan. When immediately preceded by “HBI,” “Section 125
Plan” means the Hanesbrands Inc. Flexible Benefit Plan to be established by HBI
pursuant to Sections 1.2 and 4.2.

-27-



--------------------------------------------------------------------------------



 



     Section 10.56 Separation. “Separation” shall have the meaning set forth in
the preamble to the Separation Agreement.
     Section 10.57 Separation Agreement. “Separation Agreement” means the Master
Separation Agreement as described in the preamble of this Agreement.
     Section 10.58 Separation Date. “Separation Date” shall have the meaning set
forth in Section 1.1 of the Separation Agreement.
     Section 10.59 SERP. “SERP,” when immediately preceded by “Sara Lee,” means
the Sara Lee Supplemental Benefit Plan. When immediately preceded by “HBI,”
“SERP” means the Hanesbrands Inc. Supplemental Employee Retirement Plan.
     Section 10.60 Severance Plans. “Severance Plans,” when immediately preceded
by “Sara Lee,” means the Sara Lee Severance Pay Plan and the Sara Lee Severance
Pay Plan for A&B Players.
     Section 10.61 Stock Plan. “Stock Plan,” when immediately preceded by “Sara
Lee,” means the Sara Lee Corporation 1998 Long-Term Incentive Stock Plan and the
Sara Lee Corporation 2002 Long-Term Incentive Stock Plan and any other plan,
program, or arrangement pursuant to which employees and other service providers
hold Options, Sara Lee Restricted Stock Units, or other Sara Lee equity
incentives. When immediately preceded by “HBI,” “Stock Plan” means the
Hanesbrands Inc. 2006 Omnibus Incentive Plan to be established by HBI pursuant
to Section 1.2.
     Section 10.62 Subsidiary. “Subsidiary” of any person means a corporation or
other organization, whether incorporated or unincorporated, of which at least a
majority of the securities or interest having by the terms thereof ordinary
voting power to elect at least a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization, is directly or indirectly owned or controlled by such Person or by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries; provided, however that no Person that is not directly or
indirectly wholly-owned by any other Person shall be a Subsidiary of such other
Person unless such other Person controls, or has the right, power or ability to
control that Person. Unless the context otherwise requires, reference to Sara
Lee and its Subsidiaries shall not include the subsidiaries of Sara Lee that
will be transferred to HBI after giving effect to the Separation
     Section 10.63 Unemployment Insurance Program. “Unemployment Insurance
Program,” when immediately preceded by “Sara Lee,” means the group unemployment
insurance policies purchased by Sara Lee from time to time. When immediately
preceded by “HBI,” “Unemployment Insurance Program” means any group unemployment
insurance program to be established by HBI pursuant to Section 8.7.
[The remainder of this page is intentionally blank.]

-28-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has caused this Employee Matters
Agreement to be executed on its behalf by its officers hereunto duly authorized
on the day and year first above written.

              SARA LEE CORPORATION
 
       
 
  By:   /s/ Diana S. Ferguson
 
       
 
      Diana S. Ferguson
Senior Vice President
 
            HANESBRANDS INC.
 
       
 
  By:   /s/ Richard A. Noll
 
       
 
      Richard A. Noll
Chief Executive Officer

-29-



--------------------------------------------------------------------------------



 



SCHEDULE 7.3
EMPLOYEE BENEFIT PLANS
Sara Lee Branded Apparel Hourly Employee Separation Pay Benefits Plan
Sara Lee Corporation Severance Pay Plan for Employees of Sara Lee Branded
Apparel
Sara Lee Corporation Voluntary Transition Severance Pay Plan for Sara Lee
Branded Apparel Employees
Sara Lee Corporation Supplemental Benefit Plan (SERP)
Hanesbrands Inc Supplemental Employee Retirement Plan (SERP)
Hanesbrands Inc. Key Executive Long Term Disability Plan
Hanesbrands Inc. Key Executive Life Insurance Plan
Sara Lee Corporation Employee Health Benefit Plan
Sara Lee Corporation Group Insurance Program
Sara Lee Corporation Business Travel Accident Insurance Plan
Sara Lee Corporation Flexible Spending Account Plan
Sara Lee Corporation Employee Stock Purchase Plan
Sara Lee Corporation Long-Term Disability Plan

-30-



--------------------------------------------------------------------------------



 



SCHEDULE 8.3
COLLECTIVE BARGAINING AND LABOR AGREEMENTS
UNITED STATES
Agreement between Sara Lee Underwear/Sock and the Southern Regional Joint Board
of UNITE HERE, AFL-CIO, CLC.
(dated May 20, 2004, expires May 19, 2007)
Agreement between Associated Corset and Brassiere Manufacturers, Inc. and Local
62-32 and Local 10 of UNITE.
(dated July 1, 2003, expires June 30, 2006)
ARGENTINA
La Federacion Argentina de la Industria de la Indumentaria y Afines F.A.I.I.A. y
el Sindicato de Empleados Textiles de la Industria y Afines de la Republica
Argentina — S.E.T.I.A.
(dated March 11, 1998)
Federacion Argentina De La Industria De La Indumentaria y Afines (F.A.I.I.A.) y
La Union Cortadores de la Indumentaria, (U.C.I.).
(dated August 31, 2005)
Federacion Argentina de la Industria de la Indumentaria y Afines F.A.I.I.A. y
Federacion Obrera de la Industria del Vestido y Afines, F.O.N.I.V.A.
(dated March 12, 1993 with amendments dated April 24, 1996)
BRAZIL
Agreement between Sinditextil and Sindicato does Mestres E Contramestres,
Pessoal de Escritorio E Cargos de Chefia NA Industria de Fiacao E Tecelagem No
Estado de Sao Paulo.
(dated January 11, 2005, expires October 31, 2006 and currently being
renegotiated).
Agreement between Sinditextil and Sindicato Dos Trabalhadores NA Industria de
Fiacao E Tecelagem de Sao Paolo.
(dated January 11, 2005, expires October 31, 2006 and currently being
renegotiated).
CANADA
Agreement between Canadelle and L’Association des Employes de Canadelle Inc.,
Usine de Montreal.
(dated March 1, 2003, expired March 3, 2006 and currently being renegotiated).

-31-



--------------------------------------------------------------------------------



 



Agreement between Canadelle and L’Union des Employes de Canadelle, Centre de
Distribution des Grandes-Prairies.
(dated July 4, 2004, expires July 1, 2007 and currently being renegotiated).
MEXICO
Agreement between Industrias Internacionales de San Pedro, S.A. de C.V. and
Sindicato de Trabajadores de la Industria Manufacturera y Maquiladora de
Coahuila, C.T.M.
(dated July 17, 2000, review scheduled for February 1, 2007).

-32-